EBLEN, Judge
(concurring).
While I agree with the result in this case, I do not subscribe to that part of the opinion declaring that if statements do not amount to a confession within the purview of the Anti-Sweating Act, they are not a confession under Section 240 of the Criminal Code of Practice. I find it unnecessary to determine if the statements amount to a confession under Section 240 of the Criminal Code, since there was other proof that such an offense was committed. That removes the matter from the application of Section 240, and I defer my own views on the interrelation of the Anti-Sweating Act and Section 240 until such is necessary to a decision.
BIRD and MONTGOMERY, JJ., join in this opinion.